Hill, Justice,
concurring specially.
I concur specially in the judgment of the court. I do so however not upon the authority of prior decisions of this court but upon the authority of § 50-116 (5) of the Code of Georgia, which provides that: "No person shall be *307discharged upon the hearing of a writ of habeas corpus in the following cases, to-wit: ... (5) where the party is in custody for a contempt of court, and the court has not exceeded its jurisdiction in the length of the imprisonment imposed.”